Citation Nr: 1732264	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether a previously denied service connection claim for retinal detachment should be reconsidered.

2.  Entitlement to service connection for a retinal detachment.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for residuals of rhabdomyolysis. 


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in June 2009.  A statement of the case (SOC) was issued in November 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Notably, the Veteran requested a Board video-conference hearing before a Veterans Law Judge on his January 2010 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in May 2017 by way of two letters, both dated in May 2017.  These letters were sent to his address of record and were not returned as undeliverable.  The Veteran failed to appear for the scheduled Board hearing, and, to date, has offered no explanation as to why he failed to appear for the scheduled hearing and has not requested that the hearing be rescheduled.  Under these circumstances, the Veteran's Board's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

As regards characterization of the appeal, the Board notes that the RO previously denied the service connection claim for retinal detachment, and that the Veteran did not appeal this decision.   The current claim has been adjudicated as a request to reopen a previously denied claim.   However, for reasons made clear below, the nature of additional evidence received since the December 2006 rating decision provides a basis for reconsidering the Veteran's claim, consistent with the provisions of 38 C.F.R. § 3.156(c) (2016).  


The Board's decision granting reconsideration of the previously denied claim for service connection for retinal detachment is set forth below.  The de novo claim for service connection for retinal detachment, along with the remaining service connection claims on appeal, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a December 2006 rating decision, the RO denied service connection for retinal detachment; although also notified of the denial in a December 2006 letter, the Veteran did not initiate an appeal.

3. New evidence associated with the claims file since the December 2006 denial of the claim for service connection for retinal detachment includes relevant official service department records not previously considered. 


CONCLUSION OF LAW

As evidence received since the RO's un-appealed December 2006 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for retinal detachment are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the request to reconsideration, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In this case, the RO initially denied service connection for retinal detachment in a December 2006 rating decision.  The stated basis for the denial was that the RO had been unable to obtain the Veteran's service treatment records and therefore, unable to verify if a retinal detachment, impairment, injury, or symptoms occurred in service.  The Veteran was notified of the denial for service connection for retinal detachment in a letter dated in December 2006, and he did not appeal this decision within one year of the date of the letter.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial.  See 38 C.F.R. § 3.156(b).

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, after the December 2006 rating decision, service treatment records were associated with the claims file in May 2008 and July 2008.  These records are relevant to the claim on appeal as they show that the Veteran's retina was treated on numerous occasions during service, which was information not previously available.  In this case, the Veteran's service treatment records associated with the claims file in May 2008 and July 2008 existed at the time of the December 2006 rating decision, but were not associated with the claims file or considered by the RO at that time.

As, pursuant to 38 C.F.R. §  3.156(c), these additional service records received require reconsideration of the claim for service connection-which, effectively, renders the prior denial non-final, there is no basis for analysis of the claim as a request to reopen under 38 C.F.R. § 3.156(a).


ORDER

The request to reconsider the claim for service connection for retinal detachment is granted.  


REMAND

Given the Board's decision granting reconsideration of the previously denied claim for retinal detachment,  to avoid prejudice to the Veteran, the AOJ should consider the de novo claim for service connection, in the first instance.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).

The Board also finds that further action on that claim, as well as the remaining claims for service connection for a low back disability, a right knee disability, and for residuals of rhabdomyolysis on appeal-specifically, to attempt to obtain outstanding, pertinent records-is warranted.

The Board notes that the Veteran's claims file does not contain any service personnel records, including DD-214, and appears to be missing several service treatment records (STRs).  These STRs are relevant to the claims at issue.  For instance, an August 2005 STR provides a list of treatments the Veteran received during service, many of which are missing from the record.  A September 2009 VA examiner provided a negative nexus opinion for the Veteran's low back based on his review of the record in which he noted that the Veteran was only treated once for his low back in October 2002.  However, an August 2005 STR shows that the Veteran received treatment for his back in May 2005 as well, which is not associated with the claims file.

The Veteran's claims file is missing some medical and all personnel records from his active duty service with the U.S. Air Force from October 1999 to October 2002.  Although the AOJ attempted to locate these records, and issued a Formal Finding of Unavailability, the Board finds a remand is required because the AOJ failed to search all the correct record repositories and did not fully comply with the requirements of 38 C.F.R. § 3.159(c)(2) or with VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

A review of the claims file indicates that a formal finding on the unavailability of service records was made in November 2006.  The finding concluded that all efforts to obtain the needed records had been exhausted and that further attempts would be futile.  The AOJ made the formal finding after sending one notice letter to the Veteran in August 2006, conducting one search in the VA Records Management Center (RMC) in August 2006, receiving a negative response from that one time search with the RMC, and sending the Veteran a letter in October 2006 asking for alternative sources.  The Board finds that the AOJ did not meet its duty to assist the Veteran in obtaining evidence consistent with the procedures set forth in 38 C.F.R. 3.159(c)(2). 

There is no indication in the record that the AOJ attempted to contact any other potential repositories for the requested information, such as the National Personnel Records Center (NPRC) or U.S. Joint Services Records Research Center (JSRRC).  Furthermore, the AOJ received some of the Veteran's STRs in May 2008 indicating that the Veteran received treatment during service at the Nellis Medical Center (Nellis MC).  The AOJ again received more STRs in August 2014. However, the AOJ made no further attempt to obtain the Veteran's STRs or personnel records after making the formal finding of unavailability in August 2006.

It is not surprising that most of the Veteran's personnel and medical records are missing from his claims file because the AOJ failed to contact all of the above-referenced record repositories.  Accordingly, on remand the AOJ must make as many requests as necessary to obtain the Veteran's personnel and medical records until the AOJ determines that either the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (2016). 

If the RO is unable to locate some or all of the Veteran's personnel and medical records, it must issue a Formal Finding of Unavailability Memorandum detailing all the requests made and responses received.  The RO must also provide adequate notice to the Veteran regarding: the identity of the records the RO was unable to obtain, an explanation of the efforts the RO made to obtain those records, and a description of any further action the RO will take regarding the claim.  See 38 C.F.R. § 3.159(e).  Additionally, the AOJ must inform the Veteran that he is ultimately responsible for providing the missing evidence and that the VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain.  Id. 

As for private medical records, in March 2008 (in a VA Form 21-4142 , Authorization and Consent to Release Information to the Department of Veterans Affairs), the Veteran indicated that he receives treatment from Orthopedic Surgeons Associates in El Paso, Texas.  In March 2008, the AOJ requested the Veteran's documents from Orthopedic Surgeons Associates relating to right knee strain and back strain for treatment in April 2006.  In April 2008, the AOJ was notified that no records were found for the Veteran. The Board finds that the AOJ did not meet its duty to assist the Veteran in obtaining evidence consistent with the procedures set forth in 38 C.F.R. 3.159(c)(1).  The Veteran indicated that he had been receiving ongoing treatment starting April 2006;  however, the AOJ only requested records dated in April 2006.  Furthermore, the AOJ failed to follow-up or made any attempt to clarify search results with Orthopedic Surgeons Associates.

Therefore, to ensure that all due process requirements, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request updated authorization to obtain from Orthopedic Surgeons Associates all outstanding, pertinent records from April. 2006, forward.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo VA examination(s) or to otherwise obtain medical opinion(s) in connection with one or more claim(s)) prior to adjudicating the remaining claims on appeal.  Adjudication of the claim should include consideration of all evidence added to the claims file since the last adjudication. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Contact any appropriate source(s), to specifically include the National Personnel Records Center (NPRC), U.S. Joint Services Records Research Center (JSRRC), and Nellis Medical Center (Nellis MC) to obtain any medical and personnel records related to the Veteran's active duty service with the Air Force from October 1999 to October 2005.  In making any request, clearly identify the source(s) contacted.  All records and/or responses received should be associated with the claims file. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  Continue efforts to obtain these records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination in this regard, and notify the Veteran of the inability to obtain the records. 

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide updated authorization to obtain from Orthopedic Surgeons Associates all outstanding, pertinent records from April. 2006, forward.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination(s) or to otherwise obtain medical opinion(s) in connection with one or more claim(s)), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

 6. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


